OPINION
DOUGLAS, Judge.
The conviction is for robbery by assault; the punishment, twenty years.
A pauper’s oath was filed and appellant was represented by court-appointed counsel. Sentence was pronounced on September 22 and notice of appeal was given on September 25, 1969. The record was approved January 7, 1970. The Clerk of the District Courts of Bexar County was directed to forward the record to this Court May 4, 1970, and the record was filed by the Clerk May 6, 1970.
No appellate brief on behalf of this indigent appellant has been filed in the trial court or in this Court.
So that appellant, who was found to be indigent by the trial court, will not be deprived of the effective assistance of counsel on appeal, this appeal will be abated to allow the filing of a brief in the trial court on appellant’s behalf and for such proceedings as may be conducted in the trial court under Article 40.09, Vernon’s Ann.C.C.P. See Anderson v. State, Tex.Cr.App., 451 S.W.2d 488; Jackson v. State, Tex.Cr.App., 447 S.W.2d 922; Garza v. State, Tex.Cr.App., 433 S.W.2d 428; Douglas v. California, 372 U.S. 353, 83 S.Ct. 814, 9 L.Ed.2d 811; Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
It is so ordered.